UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 02608 ) Exact name of registrant as specified in charter: Putnam Money Market Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of reporting period: October 1, 2008 September 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: A BALANCED APPROACH Since 1937, when George Putnam created a diverse mix of stocks and bonds in a single, professionally managed portfolio, Putnam has championed the balanced approach. A WORLD OF INVESTING Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios to suit a range of financial goals. A COMMITMENT TO EXCELLENCE Our portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in the value of experienced financial advice, in providing exemplary service, and in putting clients first in all we do. Putnam Money Market Fund Annual report 9 | 30 | 09 Message from the Trustees 1 About the fund 2 Performance and portfolio snapshots 4 Interview with your funds portfolio managers 5 Your funds performance 9 Your funds expenses 10 Terms and definitions 12 Trustee approval of management contract 13 Other information for shareholders 20 Financial statements 21 Federal tax information 36 About the Trustees 37 Officers 41 Message from the Trustees Dear Fellow Shareholder: The nearly 60% advance in the S&P 500 Index from March through September ranks as the most concentrated period of growth in the stock market since just after the Great Depression. Aggressive stimulus efforts by governments worldwide appear to have saved the financial system from collapse and helped foster this historic market rebound. Investors, however, should prepare for the possibility of this rapid ascent leveling off in coming quarters. The U.S. economy is improving, but headwinds remain. High public and private debt levels, as well as consumer spending held back by high unemployment and still-low housing prices, may result in a slower economic rebound. We are pleased to report that many Putnam mutual funds have delivered significantly better results over the past year. This reflects the intense efforts of an investment team infused with new talent, new leadership, and a determination to excel. Leading that team is industry veteran Walter C. Donovan, who joined Putnam in April of this year and oversees an investment organization strengthened by the arrival of several senior portfolio managers, research analysts, and traders. In another development, after several years of steady leadership, Charles E. Ed Haldeman, Jr. has stepped down as President of the Putnam Funds and as a member of the Board of Trustees of the Funds. Effective July 2009, Robert L. Reynolds, President and Chief Executive Officer of Putnam Investments and a Trustee of the Putnam Funds, replaced Mr. Haldeman as President of the Putnam Funds. We would like to take this opportunity to welcome new shareholders to the fund and to thank all our investors for your continued confidence in Putnam. Respectfully yours, About the fund Seeking to offer accessibility and current income with relatively low risk For most people, keeping part of their savings in a low-risk, easily accessible place is an essential part of an investment plan. Putnam Money Market Fund can play a valuable role in many investors portfolios because it seeks to provide stability of principal and liquidity to meet short-term needs. In addition, the fund aims to provide investors with current income at short-term rates. By investing in high-quality short-term money market instruments, the funds risk of losing principal is low. The fund generally invests in securities that are rated by at least one nationally recognized rating service in its highest or second-highest categories. The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. As illustrated below, money market fund yields typically rise and fall along with short-term interest rates. Money market funds may not track rates exactly, however, as securities in these funds mature and are replaced with newer instruments earning the most current interest rates. Whether you want to earmark money for planned near-term expenses or future investment opportunities, or just stow away cash for an unforeseen rainy day, this fund can be an attractive choice. Consider these risks before investing: Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Types of money market securities Money market securities are issued by governments, government agencies, financial institutions, and established non-financial companies. Typically, such instruments have a remaining maturity of 13 months or less. Securities the fund invests in include: Commercial paper Short-term unsecured loans issued by large corporations, typically for financing accounts receivable and inventories Bank certificates of deposit Direct obligations of the issuing commercial bank or savings and loan association Repurchase agreements (repos) Contracts in which one party sells a security to another party and agrees to buy it back later at a specified price; acts in economic terms as a secured loan Government securities Direct short-term obligations of governments or government agencies; for example, U.S. Treasury bills Performance and portfolio snapshots Average annual total return (%) comparison as of 9/30/09 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. See pages 5 and 910 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. To obtain the most recent month-end performance, visit putnam.com.  The pace of recovery from such a severe downturn is likely to be anemic compared to other recent recoveries.  Joanne Driscoll, Portfolio Manager, Putnam Money Market Fund Allocations are represented as a percentage of portfolio value. These may be different from allocations shown elsewhere in the report due to what percentages are based upon at each representation. Holdings and allocations may vary over time. * Excludes asset-backed securities. 4 Interview with your funds portfolio managers Joanne Driscoll and Jonathan Topper The financial markets have recovered considerably in 2009, but interest rates remain quite low. How did the fund perform for the fiscal year? Joanne: Yields on money market securities hovered at historically low levels for much for the fiscal year, due in part to the Feds [Federal Reserve Boards] aggressive easing of short-term interest rates to promote liquidity and stimulate economic growth. However, Putnam Money Market Fund performed relatively well versus its peers. For the 12 months ended September 30, 2009, the fund rose 0.86% at net asset value  surpassing the 0.50% average return for its Lipper Money Market Funds category. Given the vast improvement in the financial markets, the U.S. Treasurys Guarantee Program for Money Market Funds expired in September and will not be renewed. This federal program covered, for a portion of the fiscal year, the amount that shareholders had invested in the fund as of the close of business on September 19, 2008  essentially providing a guarantee of the funds $1.00 net asset value [NAV] if the value should fall below $0.995. The Guarantee program expired on September 18, 2009. While the fund has always been managed conservatively to maintain its $1.00 NAV, Putnam opted to participate in this program as an additional safeguard for our shareholders. With the end of this federal program, can investors feel confident that money markets are more stable? Jonathan: Yes, money markets have regained their footing, and liquidity is flowing more efficiently. Two of the Feds programs helped to stabilize the short-term markets in recent months. The Asset-Backed Commercial Paper [ABCP] Money Market Mutual Fund [MMMF] Liquidity Facility restored liquidity to the ABCP markets and helped money market funds meet requests for same-day redemptions. The Commercial Paper Funding Facility was launched to create issuance in the term commercial paper market, which was struggling due to the inability of financially strapped companies to attract investors to buy their commercial paper. While usage of these programs has substantially declined, the Fed extended their availability to February 1, 2010, to support the flow of credit to businesses and households. On another front, the Securities and Exchange Commission has been working with money market fund managers, regulators, central bankers, and rating agencies for several Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 9/30/09. See the previous page and pages 910 for additional fund performance information. Index descriptions can be found on page 12. 5 months to improve the functioning and regulation of money market funds. We look forward to the outcome of the Commissions proposed reforms for money market fund regulation, which should strengthen safeguards and help prevent future disruptions in the money market fund industry. IN THE NEWS It is an interest rate for the record books. The Federal Reserve Board, which is responsible for implementing U.S. monetary policy, sets short-term interest rates through changes to the federal funds rate, the interest rate at which banks loan funds to other banks, usually on an overnight basis. Since December 2008, the federal funds rate has been resting at an all-time low of near 0% as the government works to restore liquidity to the credit market. The federal funds rate began at 1.13% in 1954 and hit a high of 22.36% in 1981. The Federal Reserve Bank of New York began experimenting in October with reverse repurchase agreements, which would, in effect, raise rates, but stressed that no inference should be drawn about the timing of monetary policy tightening. What was your strategy to capture income in such a low-rate environment? Joanne: Following the September 2008 bankruptcy of Lehman Brothers, there were months of unprecedented volatility when it was challenging to find attractive income opportunities. Given the overall flight to quality, credit spreads between higher- and lower-quality money market securities widened dramatically. Because the price of a fixed-income instrument moves in the opposite direction of its yield, this meant that yields on the highest-quality securities, such as government-backed U.S. Treasuries that the fund invests in, declined dramatically in response to the heightened demand from investors. The Feds decision to reduce the benchmark federal funds rate to a 0% to 0.25% range in December 2008, where it remained for the balance of the fiscal year, also posed a challenge. Under normal market conditions, it would have been advantageous to purchase fixed-rate instruments with longer maturity horizons. However, during the first part of the reporting period, I kept the portfolios WAM [weighted average days to maturity] shorter in a declining interest-rate environment, because of the lack of liquidity and safe investment options at that time. With the introduction of more well-defined government and central bank initiatives around the world and some easing of investors fears early in 2009, I began to purchase fixed-rate Credit quality overview 100% of the funds securities are rated Tier 1, the highest short-term rating category defined by the SEC. Credit qualities are shown as a percentage of portfolio value as of 9/30/09. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 6 paper with a longer maturity horizon while maintaining a liquid position to meet potential redemptions. Over the course of the fiscal year, the funds 7-day yield fell from 2.41% at the start of the reporting period to 0.05% by September 30, 2009. The portfolios weighted average days to maturity was 54 days at period-end. Could you describe some holdings that exemplify your strategy? Jonathan: Many financial institutions came under pressure during the period, but I focused on banks that were important to the banking system and recognized as national champions. JPMorgan , Bank of America , ING Bank , Lloyds , and BNP Paribas are examples of issuers in the portfolio that received capital infusions from their domestic governments during the past year. These banks are in the process of repaying their cash infusions, with the exception of JPMorgan, which has reimbursed the U.S. government for its support. I also found attractive investments in the Asset-Backed Commercial Paper market that are supported by extremely diverse and highly rated financial assets. This is true of Gotham Funding Corp. and Manhattan Asset Funding Co. , two ABCP issuers in the portfolio funded and backed by the Bank of Tokyo-Mitsubishi UFJ Trust and Sumitomo Mitsui Banking Corp., respectively. Both of these leading Japanese financial institutions are contractually obligated to insulate the two programs from credit risk associated with the underlying assets  making them low-risk investments in my estimation. The ABCP weighting decreased during the period, as I reinvested proceeds from maturing securities in other investments. During the course of the fiscal year, I invested a larger portion of the funds assets in U.S. Government-Sponsored Enterprises [GSEs], such as the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation . By investing in the unsecured debt securities of these GSEs, the fund benefited from several features, including strong government support and mortgage finances ongoing central role in public policy. What is your outlook? Joanne: Many economists agree that the U.S. economy is emerging from recession. However, the pace of the recovery from such a severe downturn is likely to be anemic compared to other recent recoveries  making it unlikely that the Fed will raise interest rates for the foreseeable future. Against this backdrop, I will continue to focus on safety and liquidity while looking for competitive yields further out on the maturity spectrum. Joanne and Jonathan, thank you for your time and insights. Portfolio composition comparison This chart shows how the funds top 5 weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. * Excludes asset-backed securities. 7 The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne Driscoll has an M.B.A. from the Northeastern College of Business Administration and a B.S. from Westfield State College. A CFA charterholder, Joanne joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan Topper is a Money Market Specialist at Putnam. He has a B.A. from Northeastern University. Jonathan has been in the investment industry since he joined Putnam in 1990. 8 Your funds performance This section shows your funds performance and distribution information for periods ended September 30, 2009, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/09 Class A Class B Class C Class M Class R Class T (inception dates) (10/1/76) (4/27/92) (2/1/99) (12/8/94) (1/21/03) (12/31/01) NAV NAV CDSC NAV CDSC NAV NAV NAV Annual average (life of fund) 5.96% 5.44% 5.44% 5.45% 5.45% 5.80% 5.44% 5.70% 10 years 34.04 27.73 27.73 27.75 27.75 32.13 27.96 30.85 Annual average 2.97 2.48 2.48 2.48 2.48 2.83 2.50 2.73 5 years 16.82 14.15 12.15 14.15 14.15 15.99 14.14 15.45 Annual average 3.16 2.68 2.32 2.68 2.68 3.01 2.68 2.92 3 years 9.46 8.03 5.03 8.03 8.03 9.01 8.02 8.71 Annual average 3.06 2.61 1.65 2.61 2.61 2.92 2.60 2.82 1 year 0.86 0.54 4.46 0.54 0.46 0.74 0.54 0.67 Current yield (end of period)* NAV NAV CDSC NAV CDSC NAV NAV NAV Current 7-day yield (with expense limitation) 0.05% 0.05%  0.05%  0.05% 0.05% 0.05% Current 7-day yield (without expense limitation) 0.15 0.65  0.65  0.30 0.65 0.40 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of the share classes carry an initial sales charge. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class A, M, R, and T shares generally have no CDSC. Performance for class B, C, M, R, and T shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable CDSC and higher operating expenses for such shares. * The 7-day yield is the most common gauge for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. For a portion of the periods, this fund may have limited expenses, without which returns and yields would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. Comparative Lipper returns For periods ended 9/30/09 Lipper Money Market Funds category average* Annual average (life of fund) 6.05% 10 years 29.26 Annual average 2.59 5 years 14.35 Annual average 2.72 3 years 8.09 Annual average 2.62 1 year 0.50 Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/09, there were 294, 273, 259, 197, and 17 funds, respectively, in this Lipper category. 9 Distribution information For the 12-month period ended 9/30/09 Distributions Class A Class B Class C Class M Class R Class T Number 12 12 12 12 12 12 Income $0.008580 $0.005416 $0.005415 $0.007420 $0.005416 $0.006718 Capital gains       Total $0.008580 $0.005416 $0.005415 $0.007420 $0.005416 $0.006718 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class T Total annual operating expenses for the fiscal year ended 9/30/08 0.58% 1.08% 1.08% 0.73% 1.08% 0.83% Annualized expense ratio for the six-month period ended 9/30/09* 0.55% 0.88% 0.88% 0.67% 0.87% 0.73% Fiscal year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam Money Market Fund from April 1, 2009, to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns andexpenses. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000 * $2.76 $4.41 $4.41 $3.36 $4.36 $3.66 Ending value (after expenses) $1,001.00 $1,000.20 $1,000.20 $1,000.50 $1,000.20 $1,000.30 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/09. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 10 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2009, use the following calculation method. To find the value of your investment on April 1, 2009, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000 * $2.79 $4.46 $4.46 $3.40 $4.41 $3.70 Ending value (after expenses) $1,022.31 $1,020.66 $1,020.66 $1,021.71 $1,020.71 $1,021.41 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/09. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 11 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares generally are fund shares purchased with an initial sales charge. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class A shares from another Putnam fund. Exchange of your funds class A shares into another fund may involve a sales charge, however. Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class M shares from another Putnam fund. Exchange of your funds class M shares into another fund may involve a sales charge, however. Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class T shares are not subject to an initial sales charge or CDSC (except on certain redemptions of shares bought without an initial sales charge); however, they are subject to a 12b-1 fee. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Lipper Money Market Funds category average is an arithmetic average of the total return of all money market mutual funds tracked by Lipper. BoA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2009. In addition, at the Trustees September 11, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, a sub-management contract with respect to your fund, between Putnam Management and its affiliate, Putnam Investments Limited (PIL), to be effective January 30, 2010. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers pending other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Consideration of strategic pricing proposal The Trustees considered that the Contract Committee had been engaged in a detailed review of Putnam Managements strategic pricing proposal that was first presented to the Committee at its May 2009 meeting. The proposal included proposed changes to the basic structure of the management fees in place for all open-end funds (except the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund), including implementation of a breakpoint structure based on the aggregate net assets of all such funds in lieu of the individual breakpoint structures in place for each fund, as well as implementation of performance fees for certain funds. In addition, the proposal recommended substituting separate expense limitations on investor servicing fees and on other expenses as a group in lieu of the total expense limitations in place for many funds. While the Contract Committee noted the likelihood that the Trustees and Putnam Management would reach agreement on the strategic pricing matters in later months, the terms of the management contracts required that the Trustees approve the continuance of the contracts in order to prevent their expiration at June 30, 2009. The Contract Committees recommendations in June reflect its conclusion that the terms of the contractual arrangements for your fund continued to be appropriate for the upcoming term, absent any possible agreement with respect to the matters addressed in Putnam Managements proposal. The Trustees were mindful of the significant changes that had occurred at Putnam Management in the past two years, including a change of ownership, the installation of a new senior management team at Putnam Management, the substantial decline in assets under management resulting from extraordinary market forces as well as continued net redemptions in many funds, the introduction of new fund products representing novel investment strategies and the introduction of performance fees for certain new funds. The Trustees were also mindful that many other leading firms in the industry had also been experiencing significant challenges due to the changing financial and competitive environment. For these reasons, even though the Trustees believed that the current contractual arrangements in place between the funds and Putnam Management and its affiliates have served shareholders well and continued to be appropriate for the near 13 term, the Trustees believed that it was an appropriate time to reconsider the current structure of the funds contractual arrangements with Putnam Management with a view to possible changes that might better serve the interests of shareholders in this new environment. The Trustees concluded their review of Putnam Managements strategic pricing proposal in July 2009, and their considerations regarding the proposal are discussed below under the heading Subsequent approval of strategic pricing proposal. With the exception of the discussion under this heading, the following discussion generally addresses only the Trustees reasons for recommending the continuance of the current contractual arrangements (and the new sub-management contract between Putnam Management and PIL, which the Trustees evaluated in large part based on their review of contractual arrangements in June 2009) as, at the time the Trustees determined to make this recommendation, the Trustees had not yet reached any conclusions with respect to the strategic pricing proposal. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical fee schedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund at that time but, as indicated above, based on their detailed review of the current fee structure, were prepared to consider possible changes to this arrangement that might better serve the interests of shareholders in the future. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 34th percentile in management fees and in the 59th percentile in total expenses (less any applicable 12b-1 fees) as of December31, 2008 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees (as applicable) and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees expressed their intention to monitor the funds percentile rankings in management fees and in total expenses to ensure that fees and expenses of the funds continue to meet evolving competitive standards. The Trustees noted that the expense ratio increases described above were being controlled by expense limitations initially implemented in January 2004. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception and, while the Contract Committee was reviewing proposed alternative expense limitation arrangements as noted above, the Trustees received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2010, or such earlier time as the Trustees and Putnam Management reach agreement on alternative arrangements. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2009, or until such earlier time as the Trustees and Putnam Management reach agreement on alternative expense limitation arrangements, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation is applicable to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December31, 2007. This additional expense limitation was not applied to your fund because it had a below-average expense ratio relative to its custom peer group.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, as the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at that time but, as noted above, were in the process of reviewing a proposal to eliminate individual fund breakpoints for all of the open-end funds (except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund) in 14 favor of a breakpoint structure based on the aggregate net assets of all such funds. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the disappointing investment performance of many of the funds for periods ended March 31, 2009. They discussed with senior management of Putnam Management the factors contributing to such underperformance and the actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers including increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees also recognized the substantial improvement in performance of many funds since the implementation of those changes. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Money Market Funds) for the one-year, three-year and five-year periods ended March 31, 2009 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 11th Three-year period 9th Five-year period 10th Over the one-year, three-year and five-year periods ended March 31, 2009, there were 320, 297 and 279 funds, respectively, in your funds Lipper peer group. Past performance is no guarantee of future results. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policy commencing in 2009, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continue to be allocated to the payment of fund expenses, although the amount allocated for this purpose has declined in recent years. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of 15 seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract also included the review of the investor servicing agreement with Putnam Investor Services, Inc. (PSERV), which agreement provides benefits to an affiliate of Putnam Management. The Trustees considered that effective January 1, 2009, the Trustees, PSERV and Putnam Fiduciary Trust Company entered into a new fee schedule that includes for the open-end funds (other than funds of Putnam Variable Trust and Putnam Money Market Liquidity Fund) an expense limitation but, as noted above, also considered that this expense limitation is subject to review as part of the Trustees pending review of Putnams strategic pricing proposal. In the case of your fund, the Trustees annual review of the funds management contract also included the review of the funds distributors contract and distribution plans with Putnam Retail Management Limited Partnership, which contract and plans also provide benefits to an affiliate of Putnam Management. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Subsequent approval of strategic pricing proposal As mentioned above, at a series of meetings beginning in May 2009 and ending on July 10, 2009, the Contract Committee and the Trustees engaged in a detailed review of Putnam Managements strategic pricing proposal. Following this review, the Trustees of each fund, including all of the Independent Trustees, voted unanimously on July 10, 2009 to approve proposed management contracts reflecting the proposal, as modified based on discussions between the Independent Trustees and Putnam Management, for each fund. In considering the proposed contracts, the Independent Trustees focused largely on the specific proposed changes described below relating to management fees. They also took into account the factors that they considered in connection with their most recent annual approval on June 12, 2009 of the continuance of the funds current management contracts and the extensive materials that they had reviewed in connection with that approval process, as described above. The proposed management contracts are subject to shareholder approval. The Trustees called a shareholder meeting for each of the funds for November 19, 2009 and recommended unanimously that shareholders approve the proposed contracts.  Considerations relating to Fund Family fee rate calculations. The Independent Trustees considered that the proposed management contracts would change the manner in which fund shareholders share in potential economies of scale associated with the management of the funds. Under the current management contracts, shareholders of a fund benefit from increased fund size through reductions in the effective management fee paid to Putnam Management once the funds net assets exceed the first breakpoint in the funds fee schedule ($500 million for most funds). Conversely, in the case of funds with net assets above the level of the first breakpoint, the effective management fee increases as the funds average net assets decline below a breakpoint. These breakpoints are measured solely by the net assets of each individual fund and are not affected by possible growth (or decline) of net assets of other funds in the Fund Family. (Fund Family for purposes of this discussion refers to all open-end mutual funds sponsored by Putnam Management, except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund.) Under the proposed management contracts, potential economies of scale would be shared ratably among shareholders of all funds, regardless of their size. The management fees paid by a fund (and indirectly by shareholders) would no longer be affected by the growth (or decline) of assets of the particular fund, but rather would be affected solely by the growth (or decline) of the aggregate net assets of all funds in the Fund Family, regardless of whether the net assets of the particular fund are growing or declining. The following table shows the proposed effective management fee rate for your fund, based on June 30, 2009 net assets of the Fund Family ($52.3 billion). This table also shows the effective management fee rate payable by your fund under its current management contract, based on the net assets of the fund as of June 30, 2009. Finally, this table shows the difference in the effective management fees, based on net assets as of June 30, 2009, between the proposed management contract and the current contract. 16 Name of Fund Proposed Effective Contractual Rate Current Effective Contractual Rate Difference Putnam Money Market Fund 0.302% 0.308% (0.006)% As shown in the foregoing table, based on June 30, 2009 net asset levels, the proposed management contract would provide for payment of a management fee rate that is lower for your fund than the management fee rate payable under the current management contract. For a small number of funds (although not your fund), the management fee rate would be slightly higher under the proposed contract at these asset levels, but by only immaterial amounts. In the aggregate, the financial impact on Putnam Management of implementing this proposed change for all funds at June 30, 2009 net asset levels is a reduction in annual management fee revenue of approximately $24.0 million. (Putnam Management has already incurred a significant portion of this revenue reduction through the waiver of a portion of its current management fees for certain funds pending shareholder consideration of the proposed management contracts. Putnam is not obliged to continue such waivers beyond July 31, 2010 in the event that the proposed contracts are not approved by shareholders.) The Independent Trustees carefully considered the implications of this proposed change under a variety of economic circumstances. They considered the fact that at current asset levels the management fees paid by the funds under the proposed contract would be lower for almost all funds, and would not be materially higher for any fund. They considered the possibility that under some circumstances, the current management contract could result in a lower fee for a particular fund than the proposed management contract. Such circumstances might occur, for example, if the aggregate net assets of the Fund Family remain largely unchanged and the net assets of an individual fund grew substantially, or if the net assets of an individual fund remain largely unchanged and the aggregate net assets of the Fund Family declined substantially. The Independent Trustees noted that future changes in the net assets of individual funds are inherently unpredictable and that experience has shown that funds often grow in size and decline in size over time depending on market conditions and the changing popularity of particular investment styles and asset classes. They noted that, while the aggregate net assets of the Fund Family have changed substantially over time, basing a management fee on the aggregate level of assets of the Fund Family would likely reduce fluctuations in costs paid by individual funds and lead to greater stability and predictability of fund operating costs over time. The Independent Trustees considered that the proposed management contract would likely be advantageous for newly organized funds that have yet to attract significant assets and for funds in specialty asset classes that are unlikely to grow to a significant size. In each case, such funds would participate in the benefits of scale made possible by the aggregate size of the Fund Family to an extent that would not be possible based solely on their individual size. The Independent Trustees also considered that for funds that have achieved or are likely to achieve considerable scale on their own, the proposed management contract could result in sharing of economies which might lead to slightly higher costs under some circumstances, but they noted that any such increases are immaterial at current asset levels and that over time such funds are likely to realize offsetting benefits from their opportunity to participate, both through the exchange privilege and through the Fund Family breakpoint fee structure, in the improved growth prospects of a diversified Fund Family able to offer competitively priced products. The Independent Trustees noted that the implementation of the proposed management contracts would result in a reduction in aggregate fee revenues for Putnam Management at current asset levels. They also noted that applying various projections of growth equally to the aggregate net assets of the Fund Family and to the net assets of individual funds also showed revenue reductions for Putnam Management. They recognized, however, the possibility that under some scenarios Putnam Management might realize greater future revenues, with respect to certain funds, under the proposed contracts than under the current contracts, but considered such circumstances to be both less likely and inherently unpredictable. The Independent Trustees considered the extent to which Putnam Management may realize economies of scale in connection with the management of the funds. In this regard, they considered the possibility that such economies of scale as may exist in the management of mutual funds may be associated more closely with the size of the aggregate assets of the mutual fund complex than with the size of any individual fund. In this regard the Independent Trustees considered the financial information provided to them by Putnam Management over a period of many years regarding the allocation of costs involved in calculating the profitability of its mutual fund business as a whole and the profitability of individual funds. The Independent Trustees noted that the methodologies for such cost allocations had been reviewed on a number of occasions in the past by independent financial consultants engaged by the Independent Trustees. The Independent Trustees noted that these methodologies support Putnam Managements assertion that many of its operating costs and any associated economies of scale are related more to the aggregate net assets under management in various sectors of its business than to the size of individual funds. They noted that on a number of occasions in the past the Independent Trustees had separately considered the possibility of calculating management fees in whole or in part based on aggregate net assets of the Putnam funds. The Independent Trustees considered the fact that the proposed contracts would result in a sharing among the affected funds of economies of scale that for the most part are now enjoyed by the larger funds, without 17 materially increasing the current costs of any of the larger funds. They concluded that this sharing of economies among funds was appropriate in light of the diverse investment opportunities available to shareholders of all funds through the existence of the exchange privilege. They also considered that the proposed change in management fee structure would allow Putnam Management to introduce new investment products at more attractive pricing levels than may be currently be the case. After considering all of the foregoing, the Independent Trustees concluded that the proposed calculation of management fees based on the aggregate net assets of the Fund Family represented a fair and reasonable means of sharing possible economies of scale among the shareholders of all funds.  Considerations relating to addition of fee rate adjustments based on investment performance for certain funds. The Independent Trustees considered that Putnams proposal to add fee rate adjustments based on investment performance to the management contracts of certain funds reflected a desire by Putnam Management to align its fee revenues more closely with investment performance in the case of certain funds. They noted that Putnam Management already has a significant financial interest in achieving good performance results for the funds it manages. Putnam Managements fees are based on the assets under its management (whether calculated on an individual fund or complex-wide basis). Good performance results in higher asset levels and therefore higher revenues to Putnam Management. Moreover, good performance also tends to attract additional investors to particular funds or the complex generally, also resulting in higher revenues. Nevertheless, the Independent Trustees concluded that adjusting management fees based on performance for certain selected funds could provide additional benefits toshareholders. The Independent Trustees noted that Putnam Management proposed the addition of performance adjustments only for certain of the funds (performance adjustments were not proposed for your fund) and considered whether similar adjustments might be appropriate for other funds. In this regard, they considered Putnam Managements belief that the addition of performance adjustments would be most appropriate for shareholders of U.S. growth funds, international equity funds and Putnam Global Equity Fund. They also considered Putnam Managements view that it would continue to monitor whether performance fees would be appropriate for other funds. Accordingly, the Independent Trustees concluded that it would be desirable to gain further experience with the operation of performance adjustments for certain funds and the markets receptivity to such fee structures before giving further consideration to whether similar performance adjustments would be appropriate for other funds as well.  Considerations relating to standardization of payment terms. The proposed management contracts for all funds provide that management fees will be computed and paid monthly within 15 days after the end of each month. The current contracts of the funds contain quarterly computation and payment terms in some cases. These differences largely reflect practices in place at earlier times when many of the funds were first organized. Under the proposed contract, certain funds would make payments to Putnam Management earlier than they do under their current contract.
